 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 16-CR-00122 DAD
12                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        SENTENCING HEARING; AND ORDER
13                         v.
                                                        DATE: January 22, 2019
14   ALFONSO ESPARZA,                                   TIME: 10:00 a.m.
                                                        COURT: Hon. Dale A. Drozd
15                               Defendant.
16

17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:
21          1.     By previous order, this matter is currently set for sentencing on January 22, 2019.

22          2.     The United States Probation Officer has requested that the sentencing be rescheduled so

23 that he has adequate time to review the discovery and complete the Presentence Report. This request is

24 due in part to the delay in providing complete discovery to the United States Probation Officer, and is

25 further necessitated due his scheduled leave from December 17, 2018 through January 7, 2019. The

26 parties have conferred and are available for sentencing on March 25, 2018.
27          3.     The parties have agreed to the following schedule, and request that the Court order the

28 ///

                                                        1
30
 1 following:

 2               a)     The sentencing hearing currently scheduled for January 22, 2019 should be

 3        rescheduled for March 25, 2019 at 10:00 a.m.;

 4               b)     The Presentence Referral Schedule should be amended as follows:

 5                      (1) The Presentence Report

 6                      (2) should be made available to Defense Counsel and the AUSA on February 11,

 7                          2019;

 8                      (3) Informal objections are due to Probation and Opposing counsel on February

 9                          25, 2019; and

10                      (4) Objections must be filed with the Court and served on Probation and

11                          Opposing Counsel on March 11, 2019.

12        IT IS SO STIPULATED.

13                                                   Respectfully submitted,

14

15   Dated: November 29, 2018                             MCGREGOR W. SCOTT
                                                          United States Attorney
16

17                                                        /s/ MELANIE L. ALSWORTH
                                                          MELANIE L. ALSWORTH
18                                                        Assistant United States Attorney
19

20
     Dated: November 29, 2018                             /s/ DAVID BALAKIAN
21                                                        DAVID BALAKIAN
22                                                        Counsel for Defendant
                                                          ALFONSO ESPARZA
23

24

25

26 ///
27 ///

28 ///

                                                     2
30
 1                                                  ORDER

 2         IT IS HEREBY ORDERED that the sentencing hearing be continued to March 25, 2019, and the

 3 deadlines for the PSR are as follows:

 4         Draft PSR provided to parties:     February 11, 2019

 5         Informal objection to Draft PSR:   February 25, 2019

 6         Formal objections to PSR:          March 11, 2019

 7
     IT IS SO ORDERED.
 8

 9      Dated:    November 29, 2018
                                                  UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    3
30
